DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Claims 21, 24-27, 30, 33-36 and 39-40 remain pending in the application. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Means for cammingly engaging said first jaw
Means for cammingly engaging said second jaw
Means for cutting tissue
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following appears to be the corresponding structure: 
Means for cammingly engaging said first jaw = 6344 para 0315 of PGPub
Means for cammingly engaging said second jaw = 6342 para 0315 of PGPub
Means for cutting tissue = 6346 para 0312 of PGPub 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 24-27, 30, 33-36, and 39-40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20100193566 of Scheib et al. (henceforth Scheib) in view of USP# 20140005677 of Shelton, IV et al. (henceforth Shelton).
Regarding claim 21, Scheib teaches a surgical instrument (Scheib: 100), wherein said surgical instrument comprises: 
an elongate shaft (Scheib: 104); and 
an end effector (Scheib: 1400 in fig. 46-50) extending from said elongate shaft, wherein said end effector comprises: 
a first jaw (Scheib: 1413); 
a second jaw (Scheib: 1414) movable relative to said first jaw between an open position and a closed position (Scheib: para 0119); 
a staple cartridge (Scheib: 115) comprising a plurality of staples (Scheib: inherent) removably stored therein; 
a closure member (Scheib: 118), wherein said closure member is configured to move said second jaw from said open position toward said closed position in response to a first output motion (Scheib: para 0075, 0077); and 
a firing member (Scheib: 1452), wherein said firing member is movable longitudinally from a starting position toward an ending position during a firing stroke (Scheib: para 0120), and wherein said firing member comprises: 
a top-most surface (Scheib: see annotated fig. 49); 
a bottom-most surface (Scheib: see annotated fig. 49);
a first camming member (Scheib: 1459 and bottom shoe as shown in annotated fig. 49) configured to engage said first jaw during said firing stroke (Scheib: para 0120), wherein said bottom-most surface is defined by said first camming member (Scheib: the bottom of bottom shoe as shown in annotated fig. 49 will be the bottom most surface of the first camming member), and wherein said first camming member comprises a first longitudinal length (Scheib: length of 1458 as shown in fig. 48-49); 
Scheib: 1458) configured to engage said second jaw and retain said second jaw at a distance relative to said first jaw during said firing     stroke (Scheib; para 0121), wherein said top-most surface is defined by said second camming member (Scheib: see annotated fig. 49), and wherein said second camming member comprises a second longitudinal length (Scheib: length of 1458 as shown in fig. 48-49) that is different than said first longitudinal length (Scheib: see relative lengths of first camming member 1459/shoe as annotated in fig. 49 and second camming member 1458 as shown in fig. 48-49); and 
a knife blade (Scheib: see annotated fig. 49) positioned intermediate said first camming member and said second camming member (Scheib: see annotated fig. 49), wherein said second longitudinal length is smaller than said first longitudinal length (Scheib: see annotated fig. 49 and fig. 48), and wherein a portion of said second camming member extends distally beyond said first camming member and said knife blade (Scheib: see annotated fig. 49 and fig. 48).


    PNG
    media_image1.png
    714
    851
    media_image1.png
    Greyscale

Scheib is silent on said surgical instrument is for use with a robotic surgical system; said surgical instrument comprising a housing configured to operably interface with the robotic surgical system; said elongate shaft extending from said mounting portion; said closure member operably interfacing with the robotic surgical system; wherein said closure member is configured to move said second jaw from said open position toward said closed position in response to a first output motion from the robotic surgical system; said firing member operably interfacing with the robotic surgical system, wherein said firing member is movable longitudinally from a starting position toward an ending position during a firing stroke in response to a second output motion from the robotic surgical system.
However, Shelton teaches a surgical instrument (Shelton: 100) for use with a robotic surgical system (Shelton: 10, 20), wherein said surgical instrument comprises: housing (Shelton: 300) configured to operably interface with the robotic surgical system; an elongate shaft (Shelton: 200) extending from said housing; and an end effector (Shelton: 1000) extending from said elongate shaft, wherein said end effector comprises: a first jaw (Shelton: 1004); a second jaw (Shelton: 1006) movable relative to said first jaw between an open position and a closed position (Shelton: para 0277); a staple cartridge (Shelton: 1040) comprising a plurality of staples (Shelton: inherent) removably stored therein; a closure member (Shelton: 1110, 670) operably interfacing with the robotic surgical system (Shelton: para 0278-0284), wherein said closure member is configured to move said second jaw from said open position toward said closed position in response to a first output motion from the robotic surgical system (Shelton: para 0278-0284); and a firing member (Shelton: 1200’ (figs. 82-84) operably interfacing with the robotic surgical system (Shelton: para 0243), wherein said firing member is movable longitudinally from a starting position toward an ending position during a firing stroke in response to a second output motion from the robotic surgical system (Shelton: para 0243).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify surgical instrument of Scheib with a housing that operably interfaces with a robotic surgical system which outputs first and second output motions for controlling the closure and firing members as taught by Shelton in order to allow the surgical instrument to be used in remote surgery which improves the versatility of the instrument. 
Regarding claim 24, as shown in claim 21, the combination of Scheib and Shelton teaches wherein said closure member and said firing member are operably independent (Scheib: para 0075, 0077, 0120-0121 and Shelton: para 0278-0284, 0290).  
Regarding claim 25, as shown in claim 21, the combination of Scheib and Shelton teaches wherein said firing member is movable from said ending position to said starting position during a retraction stroke in response to a third output motion from the robotic surgical system (Scheib: pare 0120-0121 and Shelton: para 0299, 0301).  
Regarding claim 26, as shown in claim 21, Scheib uses a pushing firing bar in combination with electromagnets to actuate the firing member and therefore is silent on the surgical instrument further comprising a rotary drive screw mounted to said end effector and operably interfacing with the robotic surgical system, wherein said rotary drive screw is configured to apply said second output motion to said firing member from the robotic surgical system to move said firing member through said firing stroke.
However, Shelton teaches further comprising a rotary drive screw (Shelton: 1300) mounted to said end effector and operably interfacing with the robotic surgical system, wherein said rotary drive screw is configured to apply said second output motion to said firing member from the robotic surgical system to move said firing member through said firing stroke (Shelton: para 0290).  
Because both Scheib and Shelton teach methods of translating firing member, it would have been obvious to one skilled in the art to substitute one method (electromagnets and pushing force) for the other (rotary drive screw) to achieve the predictable result of actuating/motivating the firing member. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Regarding claim 27, as shown in claim 26, the combination of Scheib and Shelton teaches wherein said firing member is operably engaged with said rotary drive screw (Shelton: para 0290), and wherein said firing member is translated through said end effector when said rotary drive screw is rotated (Shelton: para 0290).  
Regarding claim 30, Scheib teaches a surgical instrument (Scheib: 100), wherein said surgical instrument comprises: 
a stapling attachment (Scheib: 1400 in fig. 46-50, 104), wherein said stapling attachment comprises: 
Scheib: 1413); 
a second jaw (Scheib: 1414) movable relative to said first jaw between an unclamped position and a clamped position (Scheib: para 0119); 
an elongate channel (Scheib: cavity of 1413) configured to receive a staple cartridge (Scheib: 115) comprising a plurality of staples (Scheib: inherent) removably stored therein; 
a closure member (Scheib: 118), wherein said closure member is configured to move said second jaw from said unclamped position toward said clamped position in response to a first output motion (Scheib: para 0075, 0077); and 
a firing member (Scheib: 1452), wherein said firing member is movable from an unfired position to a fired position during a firing stroke (Scheib: para 0120), and wherein said firing member comprises: 
means (Scheib: 1459 and bottom shoe as shown in annotated fig. 49) for cammingly engaging said first jaw during said firing stroke (Scheib: para 0120), wherein said means for cammingly engaging said first jaw comprises a first length (Scheib: length of 1458 as shown in fig. 48-49) and wherein a lower-most surface (Scheib: see annotated fig. 49) of said firing member is defined on said means for cammingly engaging said first jaw (Scheib: see annotated fig. 49); 
means (Scheib: 1458) for cammingly engaging said second jaw to retain said second jaw at a distance relative to said first jaw during said firing stroke (Scheib; para 0121), wherein said means for cammingly engaging said second jaw comprises a second length (Scheib: length of 1458 as shown in fig. 48-49) that is different than said first length (Scheib: see relative lengths of means of camming first jaw 1459/shoe as annotated in fig. 49 and means for camming second jaw 1458 as shown in fig. 48-49), wherein an upper-most surface (Scheib: see annotated fig. 49) of said firing member is defined on said means for cammingly engaging said second jaw (Scheib: see annotated fig. 49); and 
means (Scheib: see annotated fig. 49) for cutting tissue positioned intermediate said means for cammingly engaging said first jaw and said means for cammingly Scheib: see annotated fig. 49), wherein said second length is smaller than said first length (Scheib: see relative lengths of means of camming first jaw 1459/shoe as annotated in fig. 49 and means for camming second jaw 1458 as shown in fig. 48-49), and wherein a portion of said means for cammingly engaging said second jaw extends beyond said means for cutting tissue and said means for cammingly engaging said first jaw (Scheib: see annotated fig. 49 and fig. 48). 
	Scheib is silent on said surgical instrument is for use with a robotic surgical system, wherein said surgical instrument comprises a housing configured to operably interface with the robotic surgical system; wherein said closure member operably interfacing with the robotic surgical system, wherein said closure member is configured to move said second jaw from said unclamped position toward said clamped position in response to a first output motion from the robotic surgical system and wherein said firing member operably interfacing with the robotic surgical system and wherein said firing member is movable from an unfired position to a fired position during a firing stroke in response to a second output motion from the robotic surgical system.
Shelton teaches a surgical instrument (Shelton: 100) for use with a robotic surgical system (Shelton: 10, 20), wherein said surgical instrument comprises: a housing (Shelton: 300) configured to operably interface with the robotic surgical system; a stapling attachment (Shelton: 1000, 200) extending from said housing, wherein said stapling attachment comprises: a first jaw (Shelton: 1004); a second jaw (Shelton: 1006) movable relative to said first jaw between an unclamped position and a clamped position (Shelton: para 0277); an elongate channel (Shelton: 1020) configured to receive a staple cartridge (Shelton: 1040) comprising a plurality of staples (Shelton: “staples”) removably stored therein; a closure member (Shelton: 1110, 670) operably interfacing with the robotic surgical system, wherein said closure member is configured to move said second jaw from said unclamped position toward said clamped position in response to a first output motion from the robotic surgical system (Shelton: para 0278-0284); and a firing member (Shelton: 1200’ (figs. 82-84)) operably interfacing with the robotic surgical system (Shelton: para 0243), wherein said firing member is movable from an unfired position to a fired position during a firing stroke in response to a second output motion from the robotic surgical system (Shelton: 0243). 
Scheib with a housing that operably interfaces with a robotic surgical system which outputs first and second output motions for controlling the closure and firing member as taught by Shelton in order to allow the surgical instrument to be used in remote surgery which improves the versatility of the instrument. 
Regarding claim 33, as shown in claim 30, the combination of Scheib and Shelton teaches wherein said closure member and said firing member are operably independent (Scheib: para 0075, 0077, 0120-0121 and Shelton: para 0278-0284, 0290).  
Regarding claim 34, as shown in claim 30, the combination of Scheib and Shelton teaches wherein said firing member is movable from said fired position to said unfired position during a retraction stroke (Scheib: pare 0120) in response to a third output motion from the robotic surgical system (Scheib: pare 0120-0121 and Shelton: para 0299, 0301).  
Regarding claim 35, as shown in claim 30, Scheib uses a pushing firing bar in combination with electromagnets to actuate the firing member and therefore is silent on the surgical instrument further comprising a rotary drive screw mounted to said elongate channel and operably interfacing with the robotic surgical system, wherein said rotary drive screw is configured to apply said second output motion to said firing member from the robotic surgical system to move said firing member through said firing stroke.  
However, Shelton teaches the surgical instrument further comprising a rotary drive screw (Shelton: 1300) mounted to said elongate channel and operably interfacing with the robotic surgical system, wherein said rotary drive screw is configured to apply said second output motion to said firing member from the robotic surgical system to move said firing member through said firing stroke (Shelton: para 0290).
Because both Scheib and Shelton teach methods of translating firing member, it would have been obvious to one skilled in the art to substitute one method (electromagnets and pushing force) for the other (rotary drive screw) to achieve the predictable result of actuating/motivating the firing member. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Regarding claim 36, as shown in claim 35, the combination of Scheib and Shelton teaches wherein said firing member is operably engaged with said rotary drive screw (Shelton: para 0290), and wherein said firing member is translated through said stapling attachment when said rotary drive screw is rotated (Shelton: para 0290).

Regarding claim 39, Scheib teaches a surgical instrument (Scheib: 100), wherein said surgical instrument comprises:     
an end effector (Scheib: 1400 in fig. 46-50), comprising: 
a first jaw (Scheib: 1413); 
a second jaw (Scheib: 1414) movable relative to said first jaw between an unclamped position and a clamped position (Scheib: para 0119); and 
an elongate channel (Scheib: cavity of 1413) configured to receive a staple cartridge (Scheib: 115) therein; 
a closure system (Scheib: 118), wherein said closure system is configured to move said first jaw and said second jaw between said unclamped position and said clamped position in response to output motions (Scheib: para 0075, 0077); and 
a firing member (Scheib: 1452), wherein said firing member is from a proximal position toward a distal position during a firing stroke in response to an output motion (Scheib: para 0120-0121), and wherein said firing member comprises: 
a first flange (Scheib: 1459 and bottom shoe as shown in annotated fig. 49) configured to engage said first jaw during said firing stroke (Scheib: para 0120), wherein a lower-most surface (Scheib: see annotated fig. 49) of said firing member is defined by said first flange (Scheib: see annotated fig. 49), and wherein said first flange comprises a first axial length (Scheib: length of 1458 as shown in fig. 48-49); 
a second flange (Scheib: 1458) configured to engage said second jaw during said firing stroke (Scheib: para 0121), wherein an upper-most surface (Scheib: see annotated fig. 49) of said firing member is defined by said second flange (Scheib: see annotated fig. 49), wherein said second jaw is moved to a fully clamped position during said firing stroke (Scheib: para 0075, 0077, 0120-0121), and wherein said second flange comprises a second axial length that is smaller than said first axial length (Scheib: see relative lengths of first flange 1459/shoe as annotated in fig. 49 and second flange 1458 as shown in fig. 48-49); and 
a cutting member (Scheib: see annotated fig. 49) positioned intermediate said first flange and said second flange (Scheib: see annotated fig. 49), wherein a portion of said second flange extends beyond said cutting member and said first flange (Scheib: see annotated fig. 49 and fig. 48).  
Scheib is silent on Said surgical instrument is for use with a robotic surgical system; a closure system operably interfacing with the robotic surgical system, wherein said closure system is configured to move said first jaw and said second jaw between said unclamped position and said clamped position in response to output motions from the robotic surgical system; said firing member operably interfacing with the robotic surgical system, wherein said firing member is from a proximal position toward a distal position during a firing stroke in response to an output motion from the robotic surgical system. 
However, Shelton teaches a surgical instrument (Shelton: 100) for use with a robotic surgical system (Shelton: 10, 20), wherein said surgical instrument comprises: an end effector (Shelton: 1000), comprising: a first jaw (Shelton: 1004); a second jaw (Shelton: 1006), wherein one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw between an unclamped position and a clamped position (Shelton: para 0277); and an elongate channel (Shelton: 1020) configured to receive a staple cartridge (Shelton: 1040) therein; a closure system (Shelton: 1110, 670) operably interfacing with the robotic surgical system (Shelton: para 0278-0284), wherein said closure system is configured to move said first jaw and said second jaw between said unclamped position and said clamped position in response to output motions from the robotic surgical system (Shelton: para 0278-0284); and a firing member (Shelton: 1200’ (figs. 82-84)) operably interfacing with the robotic surgical system (Shelton: para 0243), wherein said firing member is from a proximal position toward a distal position during a firing stroke in response to an output motion from the robotic surgical system (Shelton: para 0243).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify surgical instrument of Scheib operably interfaces with a robotic surgical system which Shelton in order to allow the surgical instrument to be used in remote surgery which improves the versatility of the instrument. 
Regarding claim 40, as shown in claim 39, the combination of Scheib and Shelton teaches the surgical instrument further comprising said staple cartridge (Scheib: 115, Shelton: 1040).

Response to Arguments
Applicant’s arguments filed on 9/30/2021 have been fully considered:
Applicant's arguments with respect to claims 21, 30, and 39 have been considered but are moot because the arguments do not apply to the new interpretation of the references being used in the current rejection.
Please note although the same references are being used as the last final rejection, after further consideration of the art, the interpretation has been changed in order to accommodate the new limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please note that the claims can also be rejected with Scheib which comprises the firing member (1452 (figs. 46-50)) in view of Giordano (USPGP 20110295270) which comprises a surgical instrument (1200) comprising a housing (1300), an elongate shaft (8) and an end effector (2012), closure member (2042) and firing member (5030) and a drive screw (5130) as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731